     Case 1:19-cr-00016-TSK-MJA Document 115 Filed 08/25/20 Page 1 of 1 PageID #: 462

USCA4 Appeal: 20-6579     Doc: 11-2         Filed: 08/25/2020   Pg: 1 of 1




                                                                    FILED: August 25, 2020


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                        ___________________

                                              No. 20-6579
                                      (1:19-cr-00016-TSK-MJA-2)
                                         ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRENDAN BODDIE

                     Defendant - Appellant

                                        ___________________

                                          JUDGMENT
                                        ___________________

              In accordance with the decision of this court, the district court order entered

        May 14, 2020, is vacated. This case is remanded to the district court for further

        proceedings consistent with the court's decision.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                /s/ PATRICIA S. CONNOR, CLERK
